Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guerry L. Grune (46,745) on December 15, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, Line 11, “said system” has been changed to --said apparatus--; 
Claim 14, Line 4, “said system” has been changed to --said apparatus--; 
Claim 18, Line 1, “said system” has been changed to --said apparatus--; 
Claim 20, Lines 4 & 5, “said system” has been changed to --said apparatus--; 
Claim 21, Lines 1-2, “said system” has been changed to --said apparatus--; 
Claim 22, Lines 1-2, “said system” has been changed to --said apparatus--; 
Claim 26, Line 1, “said system” has been changed to --said apparatus--; 
Claim 27, Line 1, “said system” has been changed to --said apparatus--; 

Claim 29, Lines 1-2, “said system” has been changed to --said apparatus--; 
Claim 30, Line 1, “said system” has been changed to --said apparatus--; 
Claim 36, Lines 3 & 4, three total occurrences, “said system” has been changed to --said apparatus--.  
	The above changes to the claims have been made in order to correct a typo.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
December 15, 2021